 

 [image_001.jpg]

  



Palladium Capital Advisors, LLC

230 Park Avenue, Suite 539

New York, New York 10169

 

Tel (646) 485-7297 Fax (646) 390-6328



 

 

 

February 13, 2012

 

Philip Jones, CFO

Document Security Systems, Inc.

28 Main Street, Suite 1525

Rochester, NY 14614

Tel. (585) 325-3610 ext. 102

Fax: (585) 325-2977

philip.jones@documentsecurity.com



 

Re:Placement Agent Agreement

 

Dear Mr. Jones:

 

This will confirm the understanding and agreement (the “Agreement”) between
palladium capital advisors, llc, a Delaware limited liability company
(“Palladium”), and Document Security Systems, Inc., a New York corporation (the
“Company”), as follows:

 

1. The Company hereby engages Palladium on a best efforts basis as its agent in
the private placement or similar unregistered transaction of equity or
equity-linked securities of the Company (the “Securities”) to a limited number
of institutional, accredited individual or strategic investors (each an
“Investor”) at a price and upon terms satisfactory to the Company (the
“Transaction”). For purposes hereof, the term “Securities” also includes a
convertible loan or other type of investment convertible into or exchangeable
for or otherwise linked to the equity of the Company.

 

2. The appointment and authorization of Palladium under Section 1 of this
Agreement shall commence on the date hereof and shall expire 12 months after the
date hereof (the “Term”).

 

3. The Company acknowledges and agrees that Palladium will be using, and relying
upon, the Company to furnish Palladium with written materials and information,
including but not limited to financial statements, to be provided to potential
Investors (the “Materials”) describing the Company and the Transaction (or
Related Transaction, as defined below) concerning the Company’s business,
operations, assets, liabilities and receivables, and Palladium will be using,
and relying upon, such Materials supplied by the Company, its officers, agents,
and others and any other publicly available information without any independent
investigation or verification thereof or independent appraisal by Palladium of
the Company or its business or assets. Palladium does not assume responsibility
for the accuracy or completeness of the Materials, including but not limited to
any disclosure materials related to the Transaction (or Related Transaction),
except for such information that is provided in writing by Palladium to the
Company that is independently produced by Palladium and not based on Materials
provided by the Company or information available from generally recognized
public sources. The Company shall provide Palladium with access to the Company’s
officers, directors, accountants, counsel and other advisors, and shall keep
Palladium fully informed of any events that might have a material effect on the
financial condition of the Company. The Company represents and warrants to
Palladium that all information concerning the Company, including, without
limitation, all information contained in the Materials, will be true, complete
and accurate in all material respects and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in light of the circumstances under which
such statements are made. If at any time prior to the completion of a
Transaction (or Related Transaction) an event occurs which would cause the
Materials (as supplemented or amended) to contain an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Company will notify Palladium immediately of such event.

 



   

 

 

4. The Company agrees to pay Palladium the following compensation upon the
culmination of a sale of Securities to Investors (the “Closing”): (a) 7% of the
aggregate consideration raised in the private placement to such Investors,
payable in cash by wire transfer at the time of the Closing, and (b) warrants to
purchase such number of shares of the common stock of the Company equal to 6% of
the aggregate number of shares as are received by Investors taking into
consideration any increase in shares under a ratchet or similar provision
pursuant to which the number of shares initially purchased is subsequently
increased (the “Warrants”). In addition, the Company agrees to pay Palladium,
upon the exercise of any warrants by Investors, 3% of the aggregate
consideration raised pursuant to such exercise.

 

The Warrants will have a five-year exercise period with an exercise price per
share equal to the effective per share price paid by the Investors for the
Securities with respect to a Transaction. The terms of the Warrants shall be set
forth in one or more agreements (the “Warrant Agreements”) in form and substance
reasonably satisfactory to Palladium. The Warrant Agreements shall contain
customary terms, including, without limitation, provisions for “cashless”
exercise, change of control, weighted average based anti-dilution, and customary
demand and piggyback registration rights.

 

In the event the Company executes a letter of intent or binding agreement to
enter into a merger, spinoff, share exchange, stock swap, business combination
or reorganization, acquisition of some or all of the stock or assets of another
company, purchase or sale of some or all of the stock or assets of the Company,
joint venture, licensing agreement, royalty agreement, distribution agreement or
any similar transaction or combination thereof (any such transaction being
referred to herein as a “Related Transaction”), at any time during the Term with
an entity introduced to the Company by Palladium, then the Company shall pay
Palladium a fee of 2% in cash and 2% in Company common stock of the aggregate
consideration (per Section 5 below) received by the Company and its security
holders in connection with such Related Transaction.

 

The foregoing fees are payable for any sale of Securities that occurs during the
Term or within 24 months thereafter with respect to Investors identified by
Palladium.

 



 - 2 - 

 

 

5. For purposes of this Agreement:

 

(a) Aggregate consideration shall mean the total consideration (stock, cash,
assets and all other property (real or personal, tangible or intangible) plus
debt and liabilities assumed (including, without limitation, loans, indebtedness
for borrowed money, pension liabilities and guarantees), funding, advances,
license fees, royalty fees, joint venture interests or other property,
obligations or services) exchanged or received, or to be exchanged or received,
directly or indirectly by the Company or any of its security holders in
connection with any Transaction or Related Transaction, including, without
limitation, any amounts paid or received, or to be paid or received, pursuant to
any employment agreement, consulting agreement, loan agreement, covenant not to
compete, option, warrant, escrow payment or any amount payable in the future
when such funds are paid to the Company, earn-out or contingent payment right or
similar arrangement, agreement or understanding, whether oral or written,
associated with such Transaction or Related Transaction.

 

(b) In the event consideration is to be paid in whole or in part by installment
payments, the portion of Palladium’s fee relating thereto shall be calculated
and paid when and as such installment payments are made.

 

(c) Consideration received by the Company paid in whole or in part in the form
of securities or other noncash consideration will be valued at its fair market
value, as reasonably determined by an independent third party to be mutually
agreed upon by the Company and Palladium, as of the day prior to the Closing (or
later date on which a contingent payment is made), provided, however, that if
such consideration consists of securities with an existing trading market, such
securities will be valued at the average of the last sales price for such
securities on the five trading days prior to the date of the Closing (or later
date on which a contingent payment is made).

 

6. The Company shall reimburse Palladium periodically for its reasonable and
customary out-of-pocket and incidental expenses incurred during the term of its
engagement hereunder, including the fees and expenses of its legal counsel and
those of any advisor retained by Palladium.

 

7. The Company agrees to provide indemnification as set forth in Annex A
attached hereto and made a part hereof.

 

8. Upon a Closing, the Company agrees that Palladium has the right to place
notices and/or advertisements in financial and other newspapers and journals
(whether in print or on the internet), and to publicize on its own website
and/or marketing materials, at its own expense, describing its services to the
Company hereunder.

 

9. The provisions of Sections 4, 6, and 7 (including, without limitation, the
provisions of indemnification referred to in Section 7) shall survive the
expiration or termination of this Agreement.

 

10. The Company represents to Palladium that there is no other person or entity
that is or will be entitled to a finder's fee or any type of brokerage
commission in connection with the transactions contemplated by this Agreement as
a result of any agreement or understanding with it.

 

11. Nothing contained in this Agreement shall limit or restrict the right of
Palladium or of any member, employee, agent or representative of Palladium, to
be a shareholder, member, partner, director, officer, employee, agent or
representative of, or to engage in, any other business, whether of a similar
nature or not, nor to limit or restrict the right of Palladium to render
services of any kind to any other corporation, company, firm, individual or
association.

 



 - 3 - 

 

 

12. The failure or neglect of the parties hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions of this
Agreement, or their waiver of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.

 

13. Any notices hereunder shall be in writing, and shall be sent to the Company
and to Palladium at their respective addresses set forth above. Any notice shall
be given by registered or certified mail, postage prepaid, and shall be deemed
to have been given when deposited in the United States mail. Either party may
designate any other address to which notice shall be given by giving written
notice to the other party of such change of address in the manner herein
provided.

 

14. This Agreement shall inure to the benefit of and be binding upon the
respective, Affiliates, successors and assigns of the parties hereto. The term
“Affiliates” shall mean, with respect to any person or entity, any other person
or entity who, directly or indirectly, through one or more intermediaries
controls, is controlled by, or is under common control with such person or
entity and any spouse, parent or issue of any such person; “control” means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of a person or entity whether through ownership of
voting securities, by contract or otherwise.

 

15. Any dispute arising under or relating to this Agreement or the parties'
respective rights and duties hereunder shall be resolved by binding arbitration
to be held in New York, New York under the Simplified Rules of the Judicial
Arbitration and Mediation Service (JAMS). Judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. Any
party may commence arbitration under this provision by the delivery to the other
party of a written dispute notice setting forth a brief description of the
matter to be resolved (the “Dispute Notice”).

 

Subject to the foregoing, this Agreement has been made in the State of New York
and shall be construed and governed in accordance with the laws thereof without
giving effect to principles governing conflicts of law. The parties irrevocably
agree that any legal action or proceeding under, arising out of or in any manner
relating to this Agreement shall be brought exclusively in any court of
competent jurisdiction in the County of New York, State of New York. Each of the
parties, by its execution and delivery of this Agreement, expressly and
irrevocably assents and submits to the jurisdiction of any of such courts in any
such action or proceeding. The parties further irrevocably consent to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party by hand or by registered
or certified mail in the manner prescribed in Section 13 hereof. The parties
further irrevocably consent that any judgment rendered by such court in the
State of New York may be entered in other court having competent jurisdiction
thereof.

 

16. This Agreement contains the entire agreement between the parties, may not be
altered or modified, except in writing and signed by the party to be charged
thereby, and supersedes any and all previous agreements between the parties
relating to the subject matter hereof.

 



 - 4 - 

 

 

17. Palladium will not have any rights or obligations in connection with the
sale and purchase of the Securities contemplated by this Agreement except as
expressly provided in this Agreement. In no event will Palladium be obligated to
purchase the Securities for its own account or for the accounts of its
customers. Palladium will have the right, but not the obligation, however, to
determine the allocation of the Securities among potential purchasers introduced
by Palladium, provided that such allocation is reasonably acceptable to the
Company.

 

18. Palladium is acting as financial advisor and is not an expert on, and cannot
render opinions regarding, legal, accounting, regulatory, or tax matters. The
Company should consult with its other professional advisors concerning these
matters before undertaking any Transaction or Related Transaction. All services,
advice and information and reports provided by Palladium to the Company in
connection with this assignment shall be for the sole benefit of the Company and
shall not be relied upon by any other person.

 

Palladium is delighted to accept this engagement and looks forward to working
with you on this assignment. Please confirm that the foregoing correctly sets
forth our understanding by signing the enclosed duplicate of this letter in the
space provided and returning it, whereupon this letter shall constitute a
binding agreement as of the date first above written.

 

  Very truly yours,             PALLADIUM CAPITAL ADVISORS, LLC                
    By: /s/ Joel Padowitz        Joel Padowitz, Chief Executive Officer  

 

ACCEPTED AND AGREED     AS OF THE DATE FIRST     ABOVE WRITTEN:            
Document Security Systems, Inc.                     By: /s/ Philip Jones      
Philip Jones, Chief Financial Officer    

 

 

[Annex A follows]

 

 



 - 5 - 

 

 

Annex A

 

Indemnification Provisions

 

 

 

In connection with the engagement of Palladium by the Company pursuant to the
Agreement, the Company hereby agrees as follows:

 

1.The Company shall indemnify and hold harmless Palladium, its directors,
officers, employees and agents and each person (each an “Indemnified Party”), if
any, who controls Palladium within the meaning of Section 15 of the Securities
Act or Section 20 of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), from and against any and all losses, claims, liabilities,
expenses and damages, joint or several, (including any and all investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted), to
which it, or any of them, may become subject under the Securities Act or other
federal or state statutory law or regulation, at common law or otherwise
(collectively, a “Claim”), insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based on any untrue statement or alleged untrue
statement of any material fact contained in the Materials or arises out of or is
based upon the omission or alleged omission to state in any Materials, a
material fact required to be stated in any Materials or necessary to make the
statements in any Materials, in light of the circumstances in which they were
made, not misleading; provided, however, that the Company will not be liable to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Warrants and is based solely on an untrue statement or omission or
alleged untrue statement or omission made by the Company or included in the
Materials. This indemnity agreement will be in addition to any liability which
the Company may otherwise have to Palladium.

 

2.Palladium will indemnify and hold harmless the Company and, each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, but only insofar as losses, claims,
liabilities, expenses or damages arise out of or are based on any untrue
statement or omission or alleged untrue statement or omission made in reliance
on and in conformity with Materials relating to Palladium furnished in writing
to the Company by Palladium expressly for use in the Materials. This indemnity
agreement will be in addition to any liability that Palladium might otherwise
have to the Company. The Company acknowledges that, for all purposes under this
Agreement, the name of Palladium and any Materials relating to Placement Agent'
fees and reimbursement of expenses constitute the only Materials relating to
Palladium furnished in writing to the Company by Palladium expressly for
inclusion in the Materials. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company or its partners, security holders or creditors related
to or arising out of the engagement of Palladium pursuant to, or the performance
by Palladium of the services contemplated by, this Agreement except to the
extent that any loss, claim, damage or liability is determined in a final
judgment (not subject to further appeal) by a court to have resulted solely from
willful misconduct or gross negligence of Palladium.

 

3.An Indemnified Party shall have the right to retain separate legal counsel of
its own choice to conduct the defense and all related matters in connection with
any Claim. The Company shall pay the reasonable fees and expenses of such legal
counsel, and such counsel shall to the fullest extent, consistent with its
professional responsibilities, cooperate with the Company and any legal counsel
designated by the Company.

 



 - 6 - 

 

 

4.The Company will not, without the prior written consent of each Indemnified
Party, settle, compromise or consent to the entry of any judgment in any pending
or threatened Claim in respect of which indemnification may be reasonably sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person against whom such
Claim may be brought hereunder from any and all liability arising out of such
Claim.

 

5.In the event the indemnity provided for in paragraphs 1, 2, and 3 of this
Annex A is unavailable or insufficient to hold any Indemnified Party harmless,
then the Company shall contribute to amounts paid or payable by an Indemnified
Party in respect of such Indemnified Party’s losses, claims, damages and
liabilities as to which the indemnity provided for in paragraphs 1, 2, and 3 of
this Annex A is unavailable or insufficient (i) in such portion as appropriately
reflects the relative benefits received by the Company, on the one hand, and the
Indemnified Party, on the other hand, in connection with the matters as to which
losses, claims, damages or liabilities relate, or (ii) if the allocation
provided by (i) above is not permitted by applicable law, in such proportion as
appropriately reflects not only the relative benefits referred to in clause (i)
but also the relative fault of the Company, on the one hand, and the Indemnified
Parties, on the other hand, as well as any other equitable considerations. The
amounts paid or payable by a party in respect of losses, claims, damages and
liabilities referred to above shall be deemed to include any reasonable legal or
other out-of-pocket fees and expenses incurred in defending any litigation,
proceeding or other action or claim. Notwithstanding the provisions hereof,
Palladium’s share of the liability hereunder shall not be in excess of the
amount of fees actually received by Palladium under the Agreement (excluding any
amounts received as reimbursement of expenses by Palladium).

 

6.In the event any Indemnified Party is requested or required to appear as a
witness in any action, suit or proceeding brought by or on behalf of or against
the Company or any affiliate or any participant in a Transaction (or Related
Transaction) covered hereby in which such Indemnified Party is not named as a
defendant, the Company agrees to reimburse Palladium and such Indemnified Party
for all reasonable disbursements incurred by them in connection with such
Indemnified Party’s appearing and preparing to appear as a witness, including,
without limitation, the fees and disbursements of their legal counsel, and to
compensate Palladium and such Indemnified Party in an amount to be mutually
agreed upon.

 

7.All amounts due under the Indemnification Provisions of this Annex A shall be
payable within ten (10) days after written notice of such event giving rise to
the indemnification obligations, and if not paid within such 10-day period, such
amounts shall bear interest at a rate of 1.5% per month or at the highest rate
permitted under the laws of the State of New York, whichever rate is lower.

 

8.These Indemnification Provisions shall remain in full force and effect in
connection with the transactions contemplated by the Agreement whether or not
consummated, and shall survive the expiration or termination of the Agreement,
and shall be in addition to any liability that the Company might otherwise have
to any Indemnified Party under the Agreement or otherwise.

 



 - 7 - 

 

 

9.Each party hereto consents to personal jurisdiction and service of process and
venue in any court in the State of New York in which any claim for indemnity is
brought by any Indemnified Person.

 

 

PALLADIUM CAPITAL ADVISORS, LLC   DOCUMENT SECURITY SYSTEMS, INC.            By:
/s/ Joel Padowitz   By: /s/ Philip Jones   Joel Padowitz     Philip Jones  
Chief Executive Officer     Chief Financial Officer

 



 - 8 - 

 

 